Campbell, J.,
delivered the opinion of the court.
The question in this ease is whether the train was run by Lawrence station willfully, in disregard of the right of the plaintiff to have it stopped there, so that he might have got off. If so, it was a case for exemplary damages, but if the station was passed through forgetfulness on the part of the conductor, under circumstances of palliation for his neglect, only compensatory damages were allowable. To this single inquiry should the attention of the jury have been directed. As pertinent to this question, evidence of the declaration of the conductor as to his purpose not to stop anywhere was admissible, as indicating predetermination not to stop at Lawrence station; and, because there was controversy whether the failure to stop was willful or inadvertent, the court rightly refused the instructions asked by the defendant; and those given for the plaintiff are free from error, except the second, which is not correct. It announces that "if there was some element of fraud, malice, reckless negligence, or oppression, insult, rudeness, or willful wrong, or other cause of aggravation in the running of defendants’ train by Lawrence station without stopping,” the jury might allow exemplary damages. A particular objection to it is that it authorizes punitive damages if there was some element, however infinitesimally small, of any of the multitudinous things named, in running the train by the station. Another is that it furnishes no guide for an intelligent consideration of the only question of controversy arising on the facts sworn to. What is meant by the expression, "some element of other cause of aggravation” ? It conveys no idea to our minds, and we assume that it was not calculated to instruct and aid the jury. It licensed the allowance of punitive damages, if the jury thought there was in the running of the train by Lawrence station without stopping any element of several things strung together in the instruction so as to lay the basis for punitive damages for anything the jury might treat as being “ some element ” of the several things mentioned.
It is true that this instruction is a copy of the first instruction given for the defendant in Railroad Co. v. Scurr, 59 Miss. 456, *418and which this court declared announced the proper rule on the subject of exemplary damages; but an instruction may be free from objection, or subject to it, according to the position of the party obtaining it. If the railroad company invoked the proposition that there must have been a total absence of every element of the many things named to save it from punishment none could object; and, besides, the approval by this court was given, hot to the particular phraseology of the instruction, which it was not called on to criticise, as the defendant which asked the instruction was the appellant,but to the rule-it announced, viz.: that there should be none but actual damages if there were no willful wrong. It is' remarkable that judges and writers in dealing with the subject of exemplary damages have employed a multitude of words as descriptive of the states of case proper for such damages, a habit adverted to in the case cited, but this does not justify stringing together in an instruction on the subject all of the expressions used by different writers in the effort to express the rule applicable to punitive damages. An instruction should be pertinent to the issues to be tried by the jury, and framed so as to enlighten and guide the jury in disposing of such issues. It is manifest that the counsel and court below were misled in this case by finding this instruction approved in the case cited from 59 Miss., and failed to observe the important distinction springing from the fact that in that case the instruction was given at the instance of the defendant, and that the court was not called on to consider the accuracy of the language employed in it when invoked by a plaintiff.

Reversed and new trial granted.